DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 6/9/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Claims Status
Claims 1-5, 7-15, and 17-19 stand rejected. Claims 1-5, 7-15, and 17-19 are pending.

Response to Arguments
Applicant's arguments filed 6/9/2021 have been fully considered but they are not persuasive. Applicant argues on Pg4Pr1-2 that “one of ordinary skill in the art would have no motivation to modify Harris based on the teachings of Simmons…” The Examiner respectfully disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Harris discloses a chemical dispensing assembly that contains multiple injectors, where the outlet of the chemical injectors of Harris meets the chemical inlet of the motive flow line at injector 150a (Harris Fig. 6). Harris further indicates utilizing different signals from several relays in controllers (Harris Pr. 35, 24, 28-29). Simmons is utilized to provide, among other things, a single injector, and further indicates that the system of Simmons may continuously sample water and adjust the dosing rate of the chemicals being added to the water. Hach is further provided to indicate that a controller can be utilized to provide a standardized controller that eliminates the need for a variety of dedicated controllers. Thus, as indicated in the Final Rejection, the utilization of Hach’s controller may help simplify the controllers needed for the dedicated functions and control of the multiple components of Harris, while further allowing .
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant has not considered the combination, as Hach has not been considered.

Applicant further argues on Pg4Pr3 that the combination goes against the principle operation of Harris. The Examiner respectfully disagrees. Although Harris’ system does indicate that a plurality of injectors may be utilized, the combination provided has indicated that utilization of Simmons and Hach has provided a simplified system with a benefit of continuous monitoring. Furthermore, Harris Pr. 6 indicates that there are coupler connections that allow multiple options for injector sizes and colors. This does not indicate only multiple injectors may be utilized.
Additionally, Applicant’s claim utilizes comprising language. The transitional phrases "comprising", "consisting essentially of" and "consisting of" define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. The determination of what is or is not excluded by a transitional phrase must be made on a case-by-case basis in light of the facts of each case. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
	 










/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779